Citation Nr: 1741153	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-33 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 30 percent for service-connected right vocal cord paralysis.

4.  Entitlement to a rating in excess of 10 percent for service-connected degenerative disc and joint disease of the cervical spine (cervical spine disability). 

5.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	James M. Brzezinski, Attorney
ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to December 1996, from October 2001 to May 2002, and from January 2003 to October 2010, to include service in Iraq. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2011 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran appeared at a videoconference hearing before the undersigned Veteran's Law Judge (VLJ) in August 2016.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a disability rating in excess of 30 percent for service-connected right vocal cord paralysis, a disability rating in excess of 10 percent for a cervical spine disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to service connection for bilateral carpal tunnel syndrome.

2.  The Veteran's service-connected PTSD has been more nearly approximated by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood; the evidence is against a finding of total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for bilateral carpal tunnel syndrome have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Withdrawal

At his videoconference hearing before the undersigned VLJ in August 2016, the Veteran withdrew the appeal as to the issue of entitlement to service connection for bilateral carpal tunnel syndrome.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn by a veteran or his or her authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue.  Accordingly, the Board does not have jurisdiction over the issue, and dismissal is warranted.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

The Veteran is service-connected for PTSD, currently evaluated at 70 percent disabling, and asserts that his level of impairment is worse than is contemplated by the current rating assigned.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Further, in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

The Veteran filed a claim for service-connection for PTSD in September 2010, just prior to his discharge from active service.  The RO granted the Veteran's claim in March 2011, and assigned a 70 percent disability rating effective October 27, 2010, the day following his date of discharge.  The Veteran asserts that his symptoms warrant a higher rating.

February 2010 physical evaluation board proceedings noted symptoms of anxiety, depressed mood, irritability, anger, and intrusive memories.  

Multiple private psychotherapy notes dated from 2009 through 2010 note sleep deprivation and symptoms of depression, self-deprecation, and anxiety.  The records do not suggest homicidal or suicidal ideation or psychoses.
The Veteran underwent an initial VA examination for his claim in November 2010.  The Veteran reported symptoms of PTSD such as recurrent and intrusive distressing recollections of in-service stressors occurring twice weekly, diminished interest and participation in significant activities, feelings of detachment and estrangement from others, restricted range of affect, difficulty sleeping, irritability, hypervigilance, and difficulty concentrating.   The Veteran also reported suicidal ideation the previous month due to legal troubles, but denied intent to act or any history of an attempt.  Upon examination, the Veteran was observed as being casually dressed and appropriately groomed.  No idiosyncratic speech or behaviors were observed, although eye contact was noted as poor.  He was cooperative, alert, and fully oriented, and recall and abstract thinking were intact.  The Veteran's mood was noted dysphoric and his affect was depressed.  The examiner assigned a Global Assessment of Functioning (GAF) score of 42.  

A psychological evaluation was provided by a private physician in two separate sessions between October 31, 2013 and November 13, 2013.  The Veteran reported feeling tired, empty, exhausted, anxious, and worried.  While he reported some joy, he also expressed not wanting "to deal with things."  He reported symptoms of irritability as he was "short" and "grouchy" with his children.  He denied hallucinations, delusions, and suicidal ideation.  The Veteran also reported diminished cognitive abilities, noting that, although he could remember general information from conversations, he was unable to remember details, dates, and times.  He also reported being easily distracted in conversation.  However, the Veteran remained largely independent in his activities of daily living and managed the family's finances.  The examiner observed the Veteran as appropriately dressed and groomed, was friendly and cooperative, and was alert and well oriented.  His affect was noted as blunted and he avoided eye contact.  In addition to the Veteran's PTSD, the examiner diagnosed the Veteran with clinical depression and anxiety disorder.  

An additional psychological evaluation was provided by a private physician in June 2016.  The Veteran's spouse reported the Veteran's psychiatric disability was manifested by symptoms of depression, sleep deprivation, withdrawal, and isolation, with mood changes on an hourly basis.  She also reported concentration and memory difficulties, such as the Veteran "spacing out" when distracted.  The physician noted a startled response from the Veteran when a door opened during the examination.  A number of tests were administered to the Veteran which supported diagnoses of PTSD, major depressive disorder, and generalized anxiety disorder.

Finally, the Veteran appeared at a videoconference hearing before the undersigned in August 2016.  He reported symptoms of paranoia, heightened awareness, frustration, anger, an inability to focus, sleep impairment, and avoidance of social activities. 

Based on the foregoing, the Board finds that the Veteran's PTSD during the course of the appeal has been manifested by no more than occupational and social impairment, with deficiencies in most areas, due to such symptoms as: depression, anxiety, irritability, chronic sleep disturbance, an inability to establish and maintain effective relationships, and disturbances of motivation and mood, which more nearly approximates the criteria for a 70 percent disability rating under Diagnostic Code 9411 that is currently assigned.  38 C.F.R. §§ 4.3, 4.7, 4.130.  

The Board acknowledges the Veteran's lay assertions regarding the severity of his PTSD.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, the preponderance of the entirety of the evidence of record is against the assertion that the Veteran's PTSD has more nearly approximated total occupational and social impairment (the criteria for a 100 percent total schedular rating under Diagnostic Code 9411).  
While the Veteran reported past suicidal ideation upon VA examination in November 2010 due to legal troubles, he denied intent to act or any history of an attempt.  He has denied any active suicidal and homicidal ideation in the remaining evidence of record, and the record does not reflect any persistent hallucinations, delusions, or illusions.  In addition, the Veteran's treatment records dated throughout the course of the appeal show that he has been alert and cooperative, appropriately dressed and groomed, and oriented to time, place and person.  

The Board also acknowledges that a low GAF score of 42 was assigned during the period on appeal.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. §§ 4.125, 4.126, 4.130 (2016); see also Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  However, the current 70 percent rating contemplates social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Thus, the assigned GAF score is not in significant conflict with the assigned 70 percent disability rating.  The Board finds the individual assessments to be more probative than the generally assigned GAF score.  In either event, the evidence is against a finding that a higher rating is warranted.   

In sum, as the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The appeal as to the issue of entitlement to service connection for bilateral carpal tunnel syndrome is dismissed.

Entitlement to a disability rating in excess of 70 percent for service-connected PTSD is denied.


REMAND

Although the Board regrets further delay, remand is necessary for additional development.

The Veteran underwent a spinal fusion in his cervical spine while in service.  His most recent VA spine examination occurred in October 2010, in which he was subsequently awarded service connection for his cervical spine disability and assigned a 10 percent disability evaluation.  The Veteran asserts that the symptoms of his disability warrant a higher rating.

A review of the record reveals a June 2014 EMG showed C8 and T1 chronic radiculopathy, and a physical examination indicated severe muscle spasms in the cervical and thoracic spines.  The Veteran reported daily, debilitating pain.  An October 2015 private treatment record notes the Veteran's  as having "severe limitation" in range of motion in his neck and "an inability to be gainfully employed" due to this disability.  A December 2015 private treatment record notes an assessment of scapulothoracic bursitis.  Additionally, in his August 2016 hearing testimony the Veteran reported additional spinal fusions since his initial in-service procedure, and asserted that he experiences ongoing, increased pain and limited range of motion, particularly when looking down or not sitting in a stationary position, and described having to turn his whole body when looking left or right.  He also reported symptoms of radiculopathy in both upper extremities.  

Given the Veteran's testimony and medical evidence regarding ongoing neck pain and limited range of motion, the Board finds that an additional examination is necessary to determine the current severity of his cervical spine disability and any associated neurological impairments.

The Veteran's right vocal cord was paralyzed as a result of cervical spine surgery conducted during service.  The disability is currently evaluated under Diagnostic Code 6519-6516, which assigns ratings based upon the Schedule of Ratings for Diseases of the Nose and Throat.  38 C.F.R. § 4.97 (2016).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  Diagnostic Code 6519 contemplates complete organic aphonia and assigns a rating based on the inability to communicate by speech or speak above a whisper, and Diagnostic Code 6516 contemplates chronic laryngitis and assigns a rating that can include symptoms such as thickening or nodules of cords, polyps, or submucous infiltration.  38 C.F.R. § 4.97.  During the October 2010 vocal cord examination the Veteran complained of dysphagia (trouble swallowing).  The Veteran also had a surgical procedure performed in August 2016 due to his vocal cord disability.  The surgical report indicates it was hoped the procedure would improve voice and swallowing.  Further examination is necessary to address the Veteran's trouble swallowing and the relationship this may have with his service-connected disability.  

In addition, because the Veteran's TDIU claim is inextricably intertwined with the claims for increased disability ratings, appellate consideration of entitlement to a TDIU is deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify any remaining outstanding treatment records relevant to his claims.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records. 

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected cervical spine disability, to include if there are any neurological symptoms associated with the disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted and all conditions diagnosed.  A rationale for all opinions should be provided.

Range of motion testing should be undertaken, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  If there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; or, (4) as a result of pain, weakness, fatigability, or incoordination, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.  The examiner is also asked to describe any neurological manifestations of the disability to include radiculopathy.  

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

3. Schedule the Veteran for a VA examination to determine the current severity of his service-connected right vocal cord paralysis.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted and all conditions diagnosed.  A rationale for all opinions should be provided.

The examiner is asked to address the following:
a. Whether there is a constant inability to either communicate by speech or to speak above a whisper (Diagnostic Code 6519).
b. Whether the Veteran has dysphagia/trouble swallowing as a result of his service-connected right vocal cord paralysis.  
c. If there is dysphagia as a result of the service-connected right vocal cord paralysis, is it due to thickening or nodules of cords, polyps, or submucous infiltration (Diagnostic Code 6516)? 
d. If there is dysphagia as a result of the service-connected right vocal cord paralysis, is the dysphagia best described as mild; moderate; severe, permitting liquids only; or permitting passage of liquids only with marked impairment of general health (Diagnostic Code 7502 (stricture of esophagus))? 

4.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claims on appeal, including the Veteran's claim of entitlement to a TDIU.  The AOJ should specifically consider whether a separate rating is warranted for trouble swallowing associated with the right vocal cord paralysis, and if not, whether referral for extra-schedular consideration is warranted regarding that disability.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 


______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


